             Case 2:18-cv-02434-SMB Document 60 Filed 05/28/19 Page 1 of 19




1    Jason K. Reed (#022657)
     CITY OF MESA ATTORNEY’S OFFICE
2    MS-1077
     P.O. Box 1466
3    Mesa, Arizona 85211-1466
     Telephone: (480) 644-2343
4    mesacityattorney@mesaaz.gov
5    Attorneys for Defendants Orr, Grimm, and City of Mesa
6                              IN THE UNITED STATES DISTRICT COURT
7                                 FOR THE DISTRICT OF ARIZONA
8    Virginia Archer,                                    Case No. CV-18-2434-PHX-HRH
9                                 Plaintiff,
                                                    DEFENDANT ORR’S OPPOSITION TO
10   vs.                                                 PLAINTIFF’S MOTION
                                                       FOR SUMMARY JUDGMENT
11   Officer C. Orr; et al.,
12                                Defendants.
13

14

15

16

17

18

19

20

21

22

23

24

25
             Case 2:18-cv-02434-SMB Document 60 Filed 05/28/19 Page 2 of 19




1                                                Introduction
2           Plaintiff’s motion should be denied because she ignores “material” facts. Based on the
3    “totality of circumstances” and in response to a potentially lethal threat, established law instructs
4    that Officer Orr was justified in using minimal force against Plaintiff, in handcuffing Plaintiff to
5    secure the scene, and in concluding that probable cause existed to issue a citation to Plaintiff.
6    Plaintiff cannot minimize and mischaracterize “material” facts to obtain summary judgment,
7    especially when the objective facts justify the entry of judgment in favor of the Defendants.
8                                            Statement of Facts
9           To avoid duplication, Officer Orr incorporates by reference the factual background and
10   legal arguments in Defendants’ Motion for Summary Judgment (“DMSJ”). [Doc. 36] To the
11   extent additional material is referenced, that material is cited herein.
12                                                Argument
13   I.     Officer Orr Did Not Use Excessive Force Against Plaintiff And He Did Not Violate
            “Clearly Established” Law.
14
            For an excessive force analysis, courts consider “the relationship between the need for the
15
     use of force and the amount of force used; the extent of the plaintiff’s injury; any effort made by
16
     the officer to temper or to limit the amount of force; the severity of the security problem at issue;
17
     the threat reasonably perceived by the officer; and whether the plaintiff was actively resisting.”
18
     Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473-74 (2015) (these factors are not “exclusive”).
19
            A.     Plaintiff Ignores Critical Facts Justifying Officer Orr’s Use Of Force.
20
            Critically, the use of force analysis must be made “from the perspective of a reasonable
21
     officer on the scene, including what the officer knew at the time, not with the 20/20 vision of
22
     hindsight.” Id. Plaintiff cannot argue that the facts are undisputed when Plaintiff disregards and
23
     mischaracterizes the “material” facts related to Officer Orr’s decision to use of force.
24
            For example, the primary factor influencing Officer Orr’s use of force was the fact that
25




                                                      -1-
                Case 2:18-cv-02434-SMB Document 60 Filed 05/28/19 Page 3 of 19




1    Plaintiff’s grandson was threatening to commit suicide with a gun. [DMSJ, Ex. 1 at Mesa/Archer
2    1-2] The ramifications of someone who has a gun and the ability to kill or injure from a distance,
3    combined with Plaintiff’s and her grandson’s actions, were significant.            Plaintiff cannot
4    mischaracterize the situation by minimizing the dangerousness of that threat. County of Los
5    Angeles, Calif. v. Mendez, 137 S. Ct. 1539, 1547 (2017) (“When an officer carries out a seizure
6    that is reasonable, taking into account all relevant circumstances, there is no valid excessive force
7    claim”).
8           Courts recognize that “Suicidal individuals can quickly turn homicidal and may engage
9    police officers in an effort to commit ‘suicide by cop.’” Gravelet-Blondin v. Shelton, 728 F.3d
10   1086, 1092 (9th Cir. 2013). Officer Orr confirmed that “when a subject has experienced a recent
11   trauma (a break up) has previously attempted suicide (20173150672), has chosen a very lethal
12   method (Firearm) and has communicated his intent to kill himself[,] the likelihood of completion
13   is very high. A person who is poised to take their own life is also much more likely to harm others
14   around them, and those who might attempt to stop them.” [DMSJ, Ex. 6 at Mesa/Archer 18;
15   DMSJ, Ex. 22 at Mesa/Archer 3019-20 (undisputed expert testimony confirms this analysis)]
16          To that end, a suicidal subject with a gun has significant ramifications: multiple Officers
17   respond, Officers take cover, Officers avoid distractions, Officers deploy weapons (including
18   rifles and handguns), and Officers attempt to secure the scene to contain the threat. [Ex. 1 at 3:17-
19   3:35] Based on the safety concerns in this case, Officer Orr was justified in using force to control
20   Plaintiff’s movements in order to move her to a safer location and ensure she did not interfere
21   with the Officers’ response to the suicidal subject. Los Angeles County, California v. Rettele, 550
22   U.S. 609, 614 (2007) (“officers may take reasonable action to secure the premises and to ensure
23   their own safety and the efficacy of the search”).
24          For example, on the 911 call, Plaintiff’s daughter reported that “He’s suicidal,” “he’s just
25   saying goodbye to everyone,” “he texted my daughter saying he had a gun,” and “He said he found



                                                     -2-
             Case 2:18-cv-02434-SMB Document 60 Filed 05/28/19 Page 4 of 19




1    [the gun]. . . . Some kind of handgun, I’m sure.” [Ex. 2 at 0:00-4:20 (Plaintiff reportedly did not
2    “want the Police involved”)] The dispatcher then told the Officers that Mr. Hahn was suicidal, he
3    reportedly had a gun (a “422”), and he had a history of suicide attempts. [Ex. 3 at 0:00-2:20]
4           After they arrived, Officers called to Mr. Hahn and repeatedly asked him to come out and
5    talk. He did not follow those directions, and instead, retreated into the house. At that point, the
6    Police believed that Mr. Hahn was suicidal, that he had a gun, that he would not follow Police
7    instructions, and that he had retreated to a location where Police could not see him. The Police
8    could not see him or the reported gun, and he could have shot at the Police or the public from
9    inside the house. [DMSJ, Ex. 2 at 5:50-9:00; DMSJ, Ex. 3 at 3:40-6:50; Ex. 1 at 4:13-4:33]
10          Plaintiff then exited the house and stood between the house (where her grandson was
11   located) and the Police. If Mr. Hahn had started shooting then, Plaintiff and the Officers could
12   have been shot. Recognizing the obvious danger, the Police repeatedly called to Plaintiff and
13   asked her to come to them. Plaintiff, however, would not follow those directions. [DMSJ, Ex. 2
14   at 9:00-13:30, DMSJ, Ex. 3 at 6:50-11:20]
15          When Plaintiff finally moved closer to the Police, the Officers wanted her to move further
16   back because, even if the vehicles provided some level of cover from a potential shooter, it would
17   be safer to move Plaintiff further back. [DMSJ, Ex. 3 at 10:45-11:10; DMSJ, Ex. 4 at 2:35-3:00;
18   Ex. 1 at 6:46-7:12] Plaintiff, however, would not go where the Police wanted her to go. Instead,
19   she distracted the Officers from focusing on the house and potential shooter, and she was standing
20   too close to Officers who had their weapon deployed. [DMSJ, Ex. 3 at 11:00-11:30; DMSJ, Ex.
21   4 at 2:50-3:20; DMSJ, Ex. 2 at 13:10-13:40 (during that time, Plaintiff turned around and appeared
22   to move back towards the house, an Officer with a rifle motioned for Plaintiff to move back
23   multiple times, and another Officer said to “take her back, take her back”); DMSJ. Ex. 14 at 23:9-
24   24:17 (Plaintiff was “dangerous, because it takes my focus away from concentrating on where a
25   supposed gunman was . . . ”); Ex. 1 at 7:57-8:20]



                                                    -3-
             Case 2:18-cv-02434-SMB Document 60 Filed 05/28/19 Page 5 of 19




1           For their part, Officers Grimm and Orr tried to move Plaintiff further back and to a safer
2    location. They asked her: “Can you come back here, and I’ll talk to you”; “Can you keep coming
3    back here?”; “I need you to come back here. You’re not listening. Okay?”; “Come on this way,
4    ma’am”; and you are “not following my directions.” [DMSJ, Ex. 3 at 11:00-11:40; DMSJ, Ex. 4
5    at 2:50-3:30] That, however, did not work. [Id.] Both Officers also grabbed Plaintiff’s arms to
6    guide her further back. Plaintiff, however, pulled away from both grips. When Officer Orr
7    grabbed a second time, Plaintiff stopped moving and tried to pull and twist away. [Id.; DMSJ,
8    Ex. 7 at 12:16-14:10, 19:1-7, 20:21-25; DMSJ, Ex. 8 at 34:8-13; Ex. 4 at 71:12-18, 74:23-24
9    (Plaintiff admitted that she “was trying to get his hands off of my wrist”)]
10          Based on everything that had happened with Mr. Hahn (suicidal subject with a reported
11   gun who was out of sight) and with Plaintiff (Plaintiff would not follow directions, Plaintiff would
12   not let the Officers physically guide her further back, and Plaintiff pulled and twisted away from
13   Officers), Officer Orr was justified in taking Plaintiff to the ground so that the Officers could
14   quickly gain control and move her a safer location. [DMSJ, Ex. 7 at 107:13-110:23, 32:20-34:3;
15   Ex. 1 at 16:11-17:05; Doc. 54, Ex.7 at 9:45-10:49] City & County of San Francisco, Calif. v.
16   Sheehan, 135 S. Ct. 1765, 1775 (2015) (“reasonable for police to move quickly if delay ‘would
17   gravely endanger their lives or the lives of others’”) (citations omitted); Graham v. Connor, 490
18   U.S. 386, 396-397 (1989) (“officers are often forced to make split-second judgments—in
19   circumstances that are tense, uncertain, and rapidly evolving”). Plaintiff cannot argue that the
20   “undisputed” facts support her motion when Plaintiff does not address these “material” facts. Fed.
21   R. Civ. P. 56(a). 1
22

23
     1
       To the extent Plaintiff argues that, because Plaintiff said that her grandson did not have a gun,
     the Police had no reason to believe that he was a threat. [Doc. 54 at 2] Plaintiff ignores the
24   following: Plaintiff’s daughter said that Mr. Hahn had a gun based on a text from Mr. Hahn; Mr.
     Hahn had a history of suicide; Mr. Hahn did not follow the Officers’ directions to come talk; Mr.
25   Hahn retreated to a location where the Police could not see him or the reported weapon; and the
     Police had no evidence that Mr. Hahn had shown Plaintiff the gun (so she may not have known



                                                     -4-
             Case 2:18-cv-02434-SMB Document 60 Filed 05/28/19 Page 6 of 19




1           Plaintiff also argues that the use of force was unreasonable because Plaintiff allegedly
2    complied with the Officers’ directions and because Plaintiff was never a physical threat to the
3    Officers’ safety.    Regardless of how Plaintiff characterizes her actions, however, that
4    characterization cannot justify summary judgment when it is inconsistent with the objective facts.
5           For example, NONE of the Officers believed that Plaintiff complied with the Officers’
6    directions. [DMSJ, Ex. 6 at Mesa/Archer 18 (Plaintiff “did not respond to the verbal or visual
7    directions she was given by myself and other Officers”); Ex. 5 at Mesa/Archer 22 (Plaintiff “stood
8    in the front yard and ignored commands”); Ex. 6 at Mesa/Archer 12] While Plaintiff was standing
9    on the sidewalk, the Officers repeatedly and unsuccessfully called for Plaintiff to come back to
10   the Officers. [DMSJ, Ex. 2 at 9:00-13:00; DMSJ, Ex. 3 at 6:50-10:50] An Officer told her:
11   You’re obstructing our ability to do our job here right now. You need to follow their instructions.
12   You’re making the situation more dangerous for us because you don’t want to do what you’re
13   told. [DMSJ, Ex. 5 at 7:40-8:10; DMSJ, Ex. 4 at 1:55-2:20]
14          When Plaintiff finally went over to the Police, Officers Grimm and Orr asked her to come
15   further back. Plaintiff, however, would not follow. Officers Grimm and Orr grabbed her arms to
16   try and guide her back. Plaintiff still would not follow. When Orr grabbed her arm more strongly
17   a second time, Plaintiff stopped and tried to pull and twist away from his grip. [DMSJ, Ex. 3 at
18   11:00-11:40; DMSJ, Ex. 4 at 2:50-3:30; DMSJ, Ex. 7 at 12:16-14:10, 19:1-7, 20:21-25; DMSJ,
19   Ex. 8 at 34:8-13; Ex. 1 at 12:34-12:59; Ex. 4 at 71:12-18, 74:23-24 (Plaintiff admits that she “was
20   just trying to peel his fingers from off of my wrist”)] Plaintiff’s allegations that she was compliant
21   cannot be squared with either the objective facts or her own admissions. Kingsley, 135 S. Ct. at
22   2473 (2015) (analysis must focus on “the perspective of a reasonable officer”).
23

24   about it). [Ex. 2 at 0:00-4:20 (Plaintiff did not want the Police involved); DMSJ, Ex. 1 at
     Mesa/Archer 1-2; DMSJ, Ex. 2 at 6:30-8:05; DMSJ, Ex. 3 at 4:20-5:55] The Officers cannot
25   assume that a potentially deadly threat has been neutralized based exclusively on Plaintiff’s
     statement that her grandson did not have a gun. [DMSJ, Ex. 3 at 10:45-11:15]



                                                     -5-
             Case 2:18-cv-02434-SMB Document 60 Filed 05/28/19 Page 7 of 19




1           To the extent Plaintiff suggests that she was not a threat to the Officers’ safety, Plaintiff
2    again ignores the context of the situation. Plaintiff’s suicidal grandson potentially could have shot
3    at her or at the Police from inside the house. That overriding threat had significant implications
4    on the Police and their attempts to manage the scene—including moving citizens out of the area
5    and allowing the Officers to take cover and focus on the house. Even if Plaintiff herself was not
6    a physical threat to the Officers, Plaintiff made the situation more dangerous because she was
7    distracting the Officers from a potential shooter, the Officers could not adequately focus on the
8    potential shooter, Plaintiff would not follow verbal and physical directions to move away from
9    the Officers and to a safer location, and Plaintiff pulled and twisted away from Officer Orr.
10   [DMSJ, Ex. 2 at 9:00-13:00; DMSJ, Ex. 3 at 6:50-11:35; DMSJ, Ex. 4 at 0:00-3:25; DMSJ, Ex. 7
11   at 108:24-110:23; Ex. 1 at 12:34-12:59; Ex. 4 at 71:12-18, 74:23-24; Ex. 7 at 40:16-23]
12          Plaintiff cannot obtain summary judgment by mischaracterizing her own actions and how
13   those actions affected the Officers’ response to the suicidal threat. Kingsley, 135 S. Ct. at 2473. 2
14          B.     Officer Orr Tried Different Tactics And Ultimately Used Minimal Force.
15          Plaintiff also argues that Officer Orr used excessive force because he “forced her face into
16   the concrete” and “strik[ed] her to the ground.” [Doc. 54 at 3, 8] Regardless of how Plaintiff tries
17   to characterize the use of force, however, Plaintiff again cannot ignore the objective evidence.
18          Officer Orr never wanted to use force against Plaintiff. Based on the situation (suicidal
19   subject with a gun), the Officers needed to move Plaintiff to a safer location for her and the
20   Officers’ safety. [DMSJ, Ex. 7 at 51:5-19, 107:13-110:23] To that end, Officer Orr tried several
21   methods to move Plaintiff to a safer location without using force. Kingsley, 135 S. Ct. at 2473
22

23   2
        Plaintiff also suggests that the use of force was improper because Plaintiff has a history of
24   “cerebral strokes, high blood pressure, and renal failure.” [Doc. 54 at 1] Officer Orr, however,
     never had this information, and it cannot be considered in the use of force analysis. [DMSJ, Ex.
25   1 (this specific information was not transmitted to the on-scene Officers); Ex. 3 (same)] Kingsley,
     135 S. Ct. at 2473.



                                                     -6-
                Case 2:18-cv-02434-SMB Document 60 Filed 05/28/19 Page 8 of 19




1    (courts consider “any effort made by the officer to temper or to limit the amount of force”).
2           While Plaintiff was standing between the house and the Police, Officer Orr, along with
3    other Officers, repeatedly asked Plaintiff to come out to them. [DMSJ, Ex. 2 at 9:00-13:00; DMSJ,
4    Ex. 3 at 6:50-10:50 (Plaintiff, however, would not cooperate)] Even when Plaintiff finally moved
5    closer to the Police, Officers Orr and Grimm asked her to move further back. When that would
6    not work, they tried to grab her arms to guide her back. [DMSJ, Ex. 3 at 11:00-11:30; DMSJ, Ex.
7    4 at 2:50-3:20; DMSJ, Ex. 2 at 13:10-13:40 (during that time, Plaintiff turned around and appeared
8    to be heading back towards the house, an Officer with a rifle motioned for Plaintiff to move back
9    multiple times, and another Officer said to “take her back, take her back”)] When Plaintiff pulled
10   away from those Officers’ grips, Officer Orr grabbed her more securely. Plaintiff tried to pull and
11   twist away from that grip too. [Id.; Ex. 4 at 71:12-18, 74:23-24 (Plaintiff admitted that she “was
12   trying to get his hands off of my wrist” and “was just trying to peel his fingers from off of my
13   wrist”)]
14          Because of Plaintiff’s physical resistance, and because Officer Orr had tried other tactics
15   to move her, Officer Orr performed a takedown to protect everyone’s safety due to the suicidal
16   subject with an alleged gun and Plaintiff’s location in an unsafe area. [DMSJ, Ex. 7 at 50:6-11,
17   51:5-19, 107:13-110:23; 159:17-160:12, 161:2-16 (“I wish it wasn’t necessary that force was
18   used”); Ex. 1 at 13:25-13:30 (“My goal was not to hurt her . . . but to protect her”)]
19          Even with a takedown, Officer Orr still limited the use of force to a technique (a takedown)
20   intended to minimize the “chance of injury.” [DMSJ, Ex. 19 at Mesa/Archer 2700-2701] For
21   example, numerous courts recognize that a “takedown” is “minimal” force. Lloyd v. Tassell, 384
22   Fed. Appx. 960, 962, 964 (11th Cir. 2010) (affirming that “the takedown maneuver was reasonable
23   under the circumstances; [] the amount of force used was minimal”); Jackson v. City of Bremerton,
24   268 F.3d 646, 650–52 (9th Cir. 2001) (finding no excessive force where officers “pushed her to
25   the ground” because the “alleged intrusions were minimal”); Thompson v. Afamasaga, 2018 WL



                                                     -7-
             Case 2:18-cv-02434-SMB Document 60 Filed 05/28/19 Page 9 of 19




1    3129303, at *1 (D. Haw. June 26, 2018) (“takedown” was “minimal force to maintain control”). 3
2           This is consistent with Mesa Police Department Policy that places control holds and
3    takedowns in the lowest level of force category. [DMSJ, Ex. 19 at Mesa/Archer 2700-2701;
4    DMSJ, Ex. 3 at 11:00-11:35 (Officer Orr never used force in the higher levels of force like a strike,
5    a chemical agent, or a taser); DMSJ, Ex. 4 at 2:50-3:25]
6           The extent and nature of Plaintiff’s injuries confirm that Officer Orr did not use significant
7    force against Plaintiff. Felarca v. Birgeneau, 891 F.3d 809, 817 (9th Cir. 2018) (courts “consider
8    the severity of injuries in evaluating the amount of force used. We may infer from the minor
9    nature of a plaintiff’s injuries that the force applied was minimal”) (citations omitted).
10          At the hospital, the doctors diagnosed Plaintiff with a bruise by her right eyebrow and
11   abrasions on her arms. [DMSJ, Ex. 18 at Mesa/Archer 259 (“no bleeding or abrasions” associated
12   with the “mild hematoma”); DMSJ, Ex. 13 at 107:25-108:7, 109:1-22 (Plaintiff never needed any
13   follow up for her injuries and has fully recovered)] Even the mild bruise, however, does not
14   accurately reflect the amount of force that Officer Orr used because Plaintiff takes blood thinners
15   and admittedly bruises easily—even with minor trauma. [DMSJ, Ex. 13 at 48:1-7; DMSJ, Ex. 21
16   at Mesa/Archer 3041-3042 ( “the fact that she was on blood thinners predisposed her to developing
17   contusions with minor trauma)]
18          Regardless of how Plaintiff wants to characterize the use of force, the objective evidence
19   confirms that “She was not slammed down to the pavement.” [DMSJ, Ex. 21 at Mesa/Archer
20   3041-3042 (“The minimal injuries sustained are consistent with controlled take-down. . . . a more
21   forceful take-down would have resulted in more significant injuries”)]
22

23   3
       Planitiff suggests that Officer Orr performed the takedown so that Plaintiff could not use her
24   hand to cushion the fall as she went to the ground. [Doc. 54 at 3] The video again disproves
     Plaintiff’s assertion; Officer Orr had control of Plaintiff’s left arm, and Plaintiff used her right
25   hand to help herself as she was taken toward the ground. [DMSJ, Ex. 3 at 11:25-11:35; DMSJ,
     Ex. 4 at 3:15-3:25]



                                                     -8-
            Case 2:18-cv-02434-SMB Document 60 Filed 05/28/19 Page 10 of 19




1           C.     A Violation Of Police Policy Does Not Support A Finding Of Excessive Force.
2           Plaintiff also suggests that, because the Police Department found that Officer Orr violated
3    the Department’s Code of Conduct policy regarding the use of force, he must have used excessive
4    force. [Doc. 54 at 7] “[V]iolation of a police departmental regulation is insufficient for liability
5    under section 1983.” Case v. Kitsap County Sheriff’s Dept., 249 F.3d 921, 929 (9th Cir. 2001)
6    (citations omitted) (citing Wilson v. Meeks, 52 F.3d 1547, 1554 (10th Cir. 1995) (“Whether the
7    deputies violated . . . an internal departmental policy is not the focus of our inquiry”)); Backlund
8    v. Barnhart, 778 F.2d 1386, 1390 n.5 (9th Cir. 1985) (any violation of its own policy is
9    “irrelevant” to the question of whether state officials are entitled to qualified immunity); United
10   States v. Brown, 871 F.3d 532, 537 (7th Cir. 2017) (“An officer’s compliance with or deviation
11   from departmental policy doesn’t determine whether he used excessive force”).
12          Here, Command Officers determined that Officer Orr violated the Department’s Code of
13   Conduct policy because the use of force was “unnecessary.” [DMSJ, Ex. 9 at 11:21-12:17, 41:20-
14   42:9; DMSJ, Ex. 10 at 10:12-14, 25:7-26:13; DMSJ, Ex. 15; DMSJ, Ex. 20 at No. 61 (policy
15   prohibits “Unnecessary or improper use of force”)] Those Officers concluded that Officer Orr
16   should have used a different tactic. [Id.; DMSJ, Ex. 9 at 23:12-16, 41:2-25, 51:1-12]
17          In making that finding, the Officers explained that the Department’s standard for the use
18   of force (“necessary”) is higher than the Fourth Amendment’s legal standard (“reasonableness”).
19   [DMSJ, Ex. 9 at 23:21-24:16, 102:11-19; DMSJ, Ex. 10 at 24:18-25:6; DMSJ, Ex. 11 at 9:5-13]
20   In other words, even if a use of force is “reasonable,” it may violate the Police Department’s
21   policy if it was not “necessary.” [Id.]
22          Moreover, those Officers performed their analysis with the benefit of hindsight and looking
23   for other ways to handle the situation. [DMSJ, Ex. 9 at 50:1-51:12, 65:10-66:6] Plaintiff cannot
24   rely on this analysis to support her claim because it is inconsistent with Fourth Amendment
25   jurisprudence. Graham, 490 U.S. at 396-397 (courts cannot use “the 20/20 vision of hindsight”



                                                     -9-
            Case 2:18-cv-02434-SMB Document 60 Filed 05/28/19 Page 11 of 19




1    to analyze an Officer’s use of force); Scott v. Henrich, 39 F.3d 912, 915 (9th Cir. 1994) (police
2    officers “need not avail themselves of the least intrusive means of responding”).
3           D.     Officer Orr Did Not Violate “Clearly Established” Law.
4           Officer Orr is also entitled to qualified immunity because existing jurisprudence did not
5    place his actions “beyond debate.” Mitchell v. Forsyth, 472 U.S. 511, 528 (1985) (officials are
6    immune unless the “law clearly proscribed [their] actions”); Hunter v. Bryant, 502 U.S. 224, 228-
7    29 (1991) (qualified immunity provides “ample room for mistaken judgments” by protecting “all
8    but the plainly incompetent or those who knowingly violate the law”).
9           There is no “clearly established” law prohibiting Officer Orr from taking Plaintiff to the
10   ground when the Officers were handling a serious threat (suicidal man with a reported gun who
11   had retreated to inside the house and who was not following Police instructions), when Plaintiff
12   was not following directions, when Plaintiff resisted the Officers’ efforts to guide her away from
13   the situation (including pulling and twisting away from Officer Orr), and when Officers felt they
14   needed to control Plaintiff’s movements for her and their safety. Ryburn v. Huff, 565 U.S. 469,
15   477 (2012) (“judges should be cautious about second-guessing a police officer’s assessment, made
16   on the scene, of the danger presented by a particular situation”).
17          For her part, Plaintiff identifies a single case suggesting that Officer Orr’s actions had been
18   “clearly established” as improper. [Doc. 54 at 12-13] That case, however, does not survive
19   scrutiny because Plaintiff impermissibly attempts to define “clearly established” law too generally
20   and because the case is factually distinct from Plaintiff’s allegations.
21          The Supreme Court has “repeatedly told courts—and the Ninth Circuit in particular—not
22   to define clearly established law at a high level of generality.” Kisela v. Hughes, 138 S. Ct. 1148,
23   1152-53 (2018) (citations omitted) (“police officers are entitled to qualified immunity unless
24   existing precedent ‘squarely governs’ the specific facts at issue”). Plaintiff cannot rely on a case
25




                                                     - 10 -
            Case 2:18-cv-02434-SMB Document 60 Filed 05/28/19 Page 12 of 19




1    discussing general constitutional principals to negate Officer Orr’s qualified immunity—
2    especially when the underlying case is factually distinct from Plaintiff’s allegations. Id.
3           For example, the plaintiff in Palmer was initially detained on suspicion of driving while
4    intoxicated and apparently had failed two sobriety tests. Because of the weather, the plaintiff was
5    tired of standing, so he walked back to his car and said he would answer the Officer’s questions
6    there. The Officer then allegedly “jerked Palmer out of his car, pushed him against it, frisked him,
7    handcuffed him, and pushed him into the back seat of the patrol car with such force that Palmer
8    fell over sideways.” Palmer v. Sanderson, 9 F.3d 1433, 1436-37 (9th Cir. 1993) (the handcuffing
9    allegedly caused bruising that lasted for several weeks).        The plaintiff was then cited for
10   obstructing a public servant under Wash. Rev. Code § 9A.76.020.               Id. (the citation was
11   subsequently dismissed).
12          Critical factual distinctions exist between Palmer and this case, including the following:
13   Palmer did not involve a suicidal subject with a gun; Palmer did not involve a potentially lethal
14   situation that implicated Officer and public safety concerns; the Palmer Officer was not concerned
15   about a potential shooter; the Palmer Officer did not have to take cover behind a vehicle; Palmer
16   did not have multiple Officers respond with deployed weapons; the Palmer plaintiff did not
17   distract Officers who were concerned about a potential shooter; the Palmer plaintiff did not
18   disregard verbal directions; the Palmer plaintiff did not disregard the Officer’s physical efforts to
19   guide him to a safer area; the Palmer plaintiff did not pull and twist away from the Officer, the
20   Palmer Officer never performed a takedown; the Palmer court did not discuss the use of a
21   takedown; and the Palmer excessive force claim was based on allegations that the handcuffs were
22   applied too tightly. Id. at 1433-37; Ryburn, 565 U.S. at 474 (officer entitled to qualified immunity
23   because “No decision of this Court has found a Fourth Amendment violation on facts even roughly
24   comparable to those present in this case”).
25




                                                    - 11 -
            Case 2:18-cv-02434-SMB Document 60 Filed 05/28/19 Page 13 of 19




1           Indeed, Palmer could not have “clearly established” a law against takedowns because
2    subsequent cases recognize that takedowns continue to be an appropriate use of force. O’Doan v.
3    Sanford, 2019 WL 1386373, at *6 (D. Nev. Mar. 26, 2019) (citations omitted) (“[finding] no
4    precedent before the Supreme Court, the Ninth Circuit, or this District that clearly establishes that
5    using a nonlethal, reverse reap throw (or similar technique) to detain an individual, suffering from
6    an alleged medical condition, who is nonresponsive and fails to comply with orders, is excessive
7    force. Rather, the case law most closely on point provides for the opposite conclusion”). [Doc.
8    36 at 11-12 (listing other cases holding that a takedown was appropriate)]
9           The Ninth Circuit itself recognized that, “even assuming the takedown involved an
10   unreasonable application of force, the contours of the law were not sufficiently clear to put any
11   reasonable officer on notice” that it would be improper. Saetrum v. Vogt, 673 Fed. Appx. 688,
12   691 (9th Cir. 2016); Baker v. Racansky, 887 F.2d 183, 186 (9th Cir. 1989) (“plaintiffs have the
13   burden to prove that the right which the defendants allegedly violated was clearly established”).
14          Officer Orr is also entitled to qualified immunity because an officer violates “clearly
15   established” law only when every “reasonable official would have understood that what he is
16   doing violates that right.” al-Kidd, 563 U.S. at 741. Multiple Officers testified that Officer Orr’s
17   actions were appropriate under the Fourth Amendment. [DMSJ, Ex. 9 at 18:11-19:6, 21:21-22:17,
18   23:21-24:16, 117:20-118:4; DMSJ, Ex. 10 at 24:18-25:21; DMSJ, Ex. 11 at 7:24-8:14, 52:6-15;
19   DMSJ, Ex. 12 at 5:13-16, 20:2-4] Officer Orr is therefore entitled to qualified immunity.
20   II.    Plaintiff Was Not Falsely Arrested.
21          Plaintiff’s false arrest claim fails because she was never arrested and taken into custody.
22   McGovren v. McColl, 972 F.2d 1340 (9th Cir. 1992) (“McGovren failed to present evidence to
23   establish one of the essential elements of his false arrest claim, namely, that he was arrested”).
24   Plaintiff’s claim fails because Plaintiff was never taken to jail, she was never booked, and she was
25   never placed into a holding facility. [DMSJ, Ex. 13 at 86:7-13; DMSJ, Ex. 7 at 152:20-22]



                                                    - 12 -
            Case 2:18-cv-02434-SMB Document 60 Filed 05/28/19 Page 14 of 19




1           Instead, Plaintiff was detained in handcuffs. [DMSJ, Ex. 3 at 11:30-12:20 (Officer Orr
2    specifically stated that Plaintiff was being detained when she was handcuffed)]
3           That detention, however, will not support a claim for false arrest. First, Officer Orr never
4    had to establish probable cause or reasonable suspicion to detain Plaintiff because, in potentially
5    dangerous situations, an Officer’s authority to detain an individual is “categorical” because “the
6    risk of harm to officers and occupants is minimized ‘if the officers routinely exercise unquestioned
7    command of the situation.’” Muehler v. Mena, 544 U.S. 93, 98-100 (2005) (“An officer’s
8    authority to detain . . . does not depend on the ‘quantum of proof justifying detention or the extent
9    of the intrusion to be imposed by the seizure’”); United States v. Guzman-Padilla, 573 F.3d 865,
10   884 (9th Cir. 2009) (“officers with a particularized basis to believe that a situation may pose safety
11   risks may handcuff or point a gun at an individual without converting an investigative detention
12   into an arrest”); Alexander v. County of Los Angeles, 64 F.3d 1315, 1320 (9th Cir. 1995) (“It is
13   well settled that when an officer believes force is necessary to protect his [or her] own safety or
14   the safety of the public, measures to restrain individuals, . . . handcuffing them, are reasonable”).
15          Handcuffing also can be appropriate because, “If occupants are permitted to wander around
16   the premises, there is the potential for interference with the execution of the search warrant. They
17   can hide or destroy evidence, seek to distract the officers, or simply get in the way.” Bailey v.
18   United States, 568 U.S. 186, 197 (2013).
19          Here, the Officers had a suicidal subject who reportedly had a gun, who had just retreated
20   inside the house, and who ignored multiple instructions to come out to the Police. When Plaintiff
21   came out, she did not follow directions, she would not leave the dangerous area, she distracted
22   Officers, and she resisted the Officers’ verbal and physical efforts to move her to a safer location.
23          Officer Orr was authorized to detain Plaintiff in handcuffs to maintain control of the
24   situation both for purposes of minimizing “the risk of harm to officers and occupants” and
25   preventing someone from “distract[ing] the officers, or simply get[ting] in the way”. Meuhler,



                                                     - 13 -
            Case 2:18-cv-02434-SMB Document 60 Filed 05/28/19 Page 15 of 19




1    544 U.S. at 98-100; Bailey, 568 U.S. at 197. Plaintiff’s false arrest claim therefore fails. United
2    States v. Miles, 247 F.3d 1009, 1012 (9th Cir. 2001) (“we allow intrusive and aggressive police
3    conduct without deeming it an arrest . . . when it is a reasonable response to legitimate safety
4    concerns on the part of the investigating officers”) (citations omitted).
5           Officer Orr is also entitled to qualified immunity on this claim because Officer Orr did not
6    violate “clearly established” law. Plaintiff has not identified a case suggesting that the Police
7    could not detain Plaintiff in handcuffs when the Police needed to remove Plaintiff from a
8    dangerous situation, they needed to protect themselves and the public from a potential shooter,
9    and Plaintiff was not following verbal or physical direction (including pulling and twisting away
10   from Officer Orr). Baker v. Racansky, 887 F.2d 183, 186 (9th Cir. 1989) (Plaintiff has burden to
11   prove that the right “was clearly established”). To the contrary, existing law supported Officer
12   Orr’s decision to handcuff Plaintiff. Id.; Muehler, 544 U.S. at 100 (“safety risk” justified using
13   handcuffs “to detain multiple occupants” for between two to three hours).
14          Even if a detention in handcuffs could constitute an arrest, the detention was supported by
15   probable cause. Lacy v. Cnty. of Maricopa, 631 F. Supp. 2d 1183, 1193 (D. Ariz. 2008) (probable
16   cause is “an absolute defense” to claim for false arrest).
17          Officer Orr had probable cause to conclude that Plaintiff obstructed governmental
18   operations. A.R.S. § 13-2402(A)(1) (person is prohibited from “using or threatening to use
19   violence or physical force, [to] knowingly obstructs, impairs or hinders . . . The performance of
20   a governmental function”). For example, the Officers responded to the residence after Plaintiff’s
21   daughter called 911 regarding her suicidal son who reportedly had a gun. As the Officers arrived,
22   their efforts were obstructed, impaired, and hindered by Plaintiff. Plaintiff did not follow the
23   Officers’ instructions, the Officers were unable to address Mr. Hahn while they were dealing with
24   Plaintiff, Plaintiff was distracting the Officers, an Officer waved to get Plaintiff further back,
25   Plaintiff pulled away from Officers who were trying lead her to a safer area, and Plaintiff pulled



                                                     - 14 -
            Case 2:18-cv-02434-SMB Document 60 Filed 05/28/19 Page 16 of 19




1    away and tried to twist away from Officer Orr. [DMSJ, Ex. 3 at 6:55-11:40; DMSJ, Ex. 4 at 0:00-
2    3:30; Ex. 4 at 71:12-18, 74:23-24 (Plaintiff admits that she “might have . . . tried to twist away,”
3    that she “was trying to get his hands off of my wrist,” and that she “was just trying to peel his
4    fingers from off of my wrist”)]
5           Plaintiff argues that Officer Orr did not have probable cause because Plaintiff allegedly did
6    not use force “against” Officer Orr. [Doc. 54 at 10] The statute, however, does not require that
7    Plaintiff use force “against” an Officer. A.R.S. § 13-2402(A)(1) (statute does not require that a
8    person use “violent” force). Instead, a person can violate the statute if he or she uses “physical”
9    force to obstruct, impair, or hinder a governmental operation. Id. (statute also does not have a
10   quantum of force requirement). A suspect can violate the statute if she “struggled and resisted”
11   as an Officer attempted to restrain her. State v. Mason, 2009 WL 2031897, at *3 (Ariz. Ct. App.
12   July 14, 2009); State v. Clary, 2 P.3d 1255, 1258 (Ariz. Ct. App. 2000) (“resist[ing] execution”
13   of a search warrant would violate this statute).
14          Here, Plaintiff was pulling and twisting away from Officer Orr (using physical force) when
15   the Officers were trying to move her further back. [DMSJ, Ex. 3 at 11:00-11:35; DMSJ, Ex. 4 at
16   2:50-3:25; Ex. 4 at 71:12-18, 74:23-24 (Plaintiff admits that she “might have . . . tried to twist
17   away,” that she “was trying to get his hands off of my wrist,” and that she “was just trying to peel
18   his fingers from off of my wrist”)] Because of this “physical” force, Officer Orr had probable
19   cause that Plaintiff violated the statute. [Id.] Kaley v. United States, 571 U.S. 320, 338 (2014)
20   (“Probable cause, we have often told litigants, is not a high bar”).
21          Officer Orr is also entitled to qualified immunity if “it is reasonably arguable that there
22   was probable cause.” Henry v. Bank of Am. Corp., 522 Fed. Appx. 406, 408 (9th Cir. 2013)
23   (emphasis in original). Based on the facts, Officer Orr established, at a minimum, that “arguable”
24   probable cause existed to conclude that Plaintiff interfered with government operations. Id.
25




                                                    - 15 -
             Case 2:18-cv-02434-SMB Document 60 Filed 05/28/19 Page 17 of 19




1           Officer Orr is also entitled to qualified immunity because “clearly established” law did not
2    preclude his actions. Again, Plaintiff cites only Palmer to suggest that an Officer cannot effectuate
3    an arrest without probable cause. [Doc. 54 at 12-13] Plaintiff cannot rely on the general
4    statements of constitutional law to negate Officer Orr’s qualified immunity. Kisela, 138 S. Ct. at
5    1152-3 (existing precedent must “squarely govern[]” the specific facts).
6           Moreover, and as discussed above, the facts in Palmer are distinct from the allegations in
7    this case. Critically, concerns about the Officers’ and public’s safety simply were not implicated
8    in Palmer. Palmer, 9 F.3d at 1434 (Palmer involved a traffic stop related to “driving while
9    intoxicated,” not a suicidal subject with a gun). Plaintiff has not identified any case comparable
10   to this case suggesting that Officer Orr did not have probable cause to believe that Plaintiff
11   violated A.R.S. § 13-2402. Id. As discussed above, case law would suggest that, considering the
12   Officers’ safety concerns and their interest in securing the scene, the handcuffing was appropriate.
13   Meuhler, 544 U.S. at 98-100; Bailey, 568 U.S. at 197.
14   III.   Plaintiff Was Not Maliciously Prosecuted.
15          “[A] § 1983 claim for malicious prosecution requires a plaintiff to show lack of probable
16   cause.” Smith v. City of Payson, 585 Fed. Appx. 421, 422 (9th Cir. 2014). As discussed above,
17   Officer Orr had probable cause to issue a citation to Plaintiff for obstructing governmental
18   operations, and as a result, this claim fails.
19          Second, an essential element of a malicious prosecution claim is that the plaintiff actually
20   be prosecuted. Lacey v. Maricopa Cnty., 693 F.3d 896, 919-20 (9th Cir. 2012) (“an action for
21   malicious prosecution will not lie unless some further step is taken [beyond the arrest], such as
22   bringing the accused before a magistrate for determination whether he is to be held”). Here,
23   Plaintiff admits that the citation was dismissed before she ever went to court. [DMSJ, Ex. 13 at
24   86:14-18] Because she was never prosecuted, her malicious prosecution claim fails.
25




                                                      - 16 -
            Case 2:18-cv-02434-SMB Document 60 Filed 05/28/19 Page 18 of 19




1           Third, Plaintiff has not shown that Officer Orr “had in mind some evil or sinister purpose”
2    in issuing the ciation. Fenters v. Chevron, 2010 WL 5477710, at *32 (E.D. Cal. Dec. 30, 2010).
3    Officer Orr issued the citation because he established probable cause. [Ex. 7 at 82:9-12] That is
4    not malice.
5           Finally, Officer Orr is entitled to qualified immunity because, at a minimum, he had
6    “arguable” probable cause. The singular case cited by Plaintiff does not “clearly establish” that
7    Officer Orr acted improperly because it does not discuss a malicious prosecution claim, it
8    impermissibly relies on general statements of constitutional law, it does not compare factually to
9    this case, and it does not compare legally to this case because it discusses a different, out-of-state
10   statute. Palmer, 9 F.3d at 1434-36.
11                                               Conclusion
12          Officer Orr respectfully requests that the Court deny Plaintiff’s Motion for Summary
13   Judgment.
14

15          Dated this 28th day of May, 2019.
16

17                                                    /s/ Jason K. Reed
                                                     Jason K. Reed
18                                                   Deputy City Attorney
19

20

21

22

23

24

25




                                                     - 17 -
            Case 2:18-cv-02434-SMB Document 60 Filed 05/28/19 Page 19 of 19




1                                   CERTIFICATE OF SERVICE
2          I hereby certify that on the 28th day of May, 2019, I electronically transmitted the attached
3    document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice
4    of Electronic Filing to the following CM/ECF registrants:
5    Solomon M. Radner, Esq.
     Excolo Law, PLLC
6    26700 Lahser Road, Suite 401
     Southfield, Michigan 48033
7    Attorney for Plaintiff
8    Conrad J. Benedetto, Esq.
     Law Offices of Conrad J. Benedetto
9    1615 S. Broad Street
     Philadelphia, PA 19148
10   Attorney for Plaintiff
11
     /s/ Mirna Poiani
12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                   - 18 -
